EXHIBIT 99.2 Mercator Minerals Ltd. 1050 – 625 Howe Street Vancouver, BC, Canada V6C 2T6 604.694.0005 (tel) www.mercatorminerals.com NEWS RELEASE # 2012-07 Mercator Minerals Reports Fourth Quarter and Year End 2011 Results Revenues in 2011 of $263 million, a 44% increase over 2010 Cash Flow from Operations in 2011 of $55 million, a 159% increase over 2010 (All US$ unless otherwise specified) Vancouver, BC, March 30, 2012 – Mercator Minerals Ltd (TSX: ML) (“Mercator” or the “Company”) today announced its financial results for the three months and year ended December 31, 2011. Revenues were $263.0 million in 2011, an increase of 44% over 2010, while cash flow from operations was $55.2 million in 2011 or an increase of 159% over 2010. Net income for 2011 was $91.7 million ($0.41 per share, basic) or $8.0 million ($0.04 per share, basic) on an adjusted net income basis*. Revenues were $70.7 million in the fourth quarter of 2011, an increase of 25% over the comparable quarter in 2010, while cash flow from operations was $1.7 million in the fourth quarter of 2011 or a decrease from $11.7 million in fourth quarter 2010. The net loss in the fourth quarter was $32.9 million ($0.13 per share, basic) or $1.5 million ($nil per share, basic) on an adjusted net income basis*. “2011 was a year of positioning Mercator for consolidating its production gains and strong growth ahead. Mineral Park, our cornerstone operation, is poised to generate even stronger cash flows as it ramps up production while lowering unit costs. With El Pilar, we have a company transforming project that should fuel our unrivalled potential for growth: when funding is in place, we could achieve over 207% increase in copper production over the following two years. And with the June 2011 acquisition of El Creston, we have positioned the Company with a robust pipeline of future growth,” stated Bruce McLeod, President & CEO of Mercator. “We believe the team’s hard work in 2011 will pay-off in 2012 as we unlock the tremendous value within the Company.” YEAR ENDED 2 ● Record copper and molybdenum production with record copper equivalent(1) production of 80.3 million pounds, comprised of 42.4 million pounds of copper in concentrates and cathode, 7.0 million pounds of molybdenum in concentrates and 721,442 ounces of silver. ● Revenues were $263.0 million, a 44% increase over the prior year. ● Net income was $91.7 million ($0.41 per basic share), while adjusted net income* was $8.0 million ($0.04 per basic share). ● Total cash costs* on a co-product basis were $2.32 per pound of copper produced and $11.63 per pound of molybdenum produced. ● Cash flows from operating activities were $55.2 million ($0.22 per basic share*), a 159% increase over 2010. (1) All references to copper equivalent production in Q4-2011 and year ended 2011 is calculated using a molybdenum/copper ratio of 5.39, the 2011 average. *Refers to Alternative Performance Measures as discussed on page 6 of the press release. 1 ● In finalizing the 2011 year-end financial statements, the Company determined that it had breached certain of its covenants surrounding its Credit Facilities, Project Financing and Equipment Loans as of December 31, 2011. New IFRS accounting rules require the total amount of this “breached” debt to be classified as current liabilities as of December 31, 2011. The Company has subsequently obtained the required waivers from the lending institutions under its Credit Facilities and Project Financing and is no longer in breach of these debt arrangements, which will result in the re-classification of the long term portions of these obligations as long term liabilities. ● In June 2011, the Company purchased all the outstanding common shares of Creston Moly Corp (“Creston Moly”). The acquisition brought with it the El Creston project, an advanced molybdenum-copper deposit located in northern Mexico. ● In November 2011, the Company reported the results of the El Pilar 2011 Feasibility Study, which outlined a robust, economically feasible copper project in northern Mexico. ● During the year, the Company made the following appointments: June 2011, appointed Bruce McLeod, P.Eng. as President, CEO and Director and appointed Colin Benner, P.Eng. as a Director of the Company; April 2011, John Bowles, FCA, became a Director and Chair of the Audit Committee; and January 2011, appointed Mark Distler, CPA, as CFO. FOURTH QUARTER 2 ● Production, which was a record for a single quarter, totaled 23.6 million copper equivalent pounds(1), comprised of 11.3 million pounds of copper in concentrates and cathode, 2.3 million pounds of molybdenum in concentrates and 204,041 ounces of silver, and a significant increase over the comparable quarter in 2010. ● Recoveries were 80.1% and 71.6%, respectively, for copper and molybdenum, an improvement over the fourth quarter 2010. ● Set a new throughput record averaging 44,264 tpd in the fourth quarter 2011. ● Cash costs* on a co-product basis were $2.23 per pound of copper produced and $10.43 per pound of molybdenum produced, or 6% and 5% lower, respectively, than the third quarter of 2011. ● Completed a consecutive 90-day performance test of more than 45,000 tpd throughput. ● Raised C$20 million through a private placement to primarily advance the El Pilar project to ‘construction-ready’ status. OVERVIEW Three months ended, December 31 Year ended, December 31 $ millions, unless otherwise noted % change % change Revenues 25
